DETAILED ACTION
This final rejection is responsive to the amendment filed on 02 June 2021.  Claims 1-16, 18, and 19 are pending.  Claims 1, 11, and 14 are independent claims.  Claims 1, 11, and 14 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Claim Rejections – 35 U.S.C. 103
Applicant’s prior art arguments have been fully considered but they are not persuasive.
Applicant argues (pgs. 11-15) that the cited references do not teach that the drawings and text are displayed in a direction perpendicular to the display of the time slots.  In particular, Applicant argues that Graham teaches displaying the images temporally in columns.  Further, Voorhees does not remedy the deficiencies of Baker and Graham since Voorhees teaches displaying the timeline that is parallel to the displayed content.  
However, Baker already teaches a playback cursor 504 that is positioned horizontally which scrolls through the layers presented in section 502.  Moreover, Graham teaches timeslots associated with the text and drawings.  However, those timeslots are positioned in parallel.  Accordingly, Baker in view of Graham teach the majority of the limitations in question, i.e. displaying a plurality of pieces of text data and drawings wherein the text and drawings are positioned in a vertical fashion.  Baker provides the playback cursor 504 that is positioned in a horizontal direction but does not explicitly teach displaying a plurality of time slots.  Voorhees provides the additional functionality of displaying a timeline comprised of a plurality of time slots that is positioned in horizontal fashion.  Additionally, the images in Voorhees are not necessarily presented in a direction that is bound to the timeline.  As shown in Figs. 15A-18 and col. 7, lines 44-57, images may be presented vertically, as the timeline moves horizontally, since the images 
The foregoing applies to all independent claims and their dependent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barker (US 2015/0149540 A1) hereinafter known as Barker in view of Graham (US 2004/0095376 A1) hereinafter known as Graham in view of Voorhees (US 8,639,032 B1) hereinafter known as Voorhees.

Regarding independent claim 1, Barker teaches:
a network interface configured to communicate with a server for managing content data generated during an event, the content data including at least text data converted from audio data collected during the event and screenshot data of a screen captured during the event; and  (Barker: Figs. 5 and 9 and ¶[0006], ¶[0067], ¶[0069], ¶[0082], and ¶[0093]-¶[0094]; Barker teaches recording virtual collaboration or whiteboarding sessions (slides, notes, etc…) where the event can include drawings.  The foregoing also includes speech-to-text.   ¶[0008] and ¶[0092] further teach retrieving the data from a web server.)
...
...
...
...

Barker does not explicitly teach:
circuitry configured to control a display to display a plurality of drawings, made by a user during the event, in a temporal order and along a first direction in a first display area of the display;
display a plurality of pieces of the text data along the first direction in the first display area, each piece of the text data being displayed side by side with a corresponding drawing of the plurality of drawings;
display a plurality of time slots in a second display area of the display and along a second direction perpendicular to the first direction, each time slot corresponding to a particular period of time of the event; and 
in response to a selection input from a user to select a time slot of the plurality of time slots, display along the first direction in the first display area one or more items of text data and one or more images of screenshot data corresponding to the time slot indicated by the selection input.

However, Graham teaches:
circuitry configured to control a display to display a plurality of drawings, made by a user during the event, in a temporal order and along a first direction in a first display area of the display;  (Graham: Fig. 3 and ¶[0090], ¶[0098], ¶[0150], and ¶[0209]; Graham teaches displaying keyframes and associated text in a temporal order.)
display a plurality of pieces of the text data along the first direction in the first display area, each piece of the text data being displayed side by side with a corresponding drawing of the plurality of drawings;  (Graham: Fig. 3 and ¶[0098]; Graham teaches displaying keyframes and associated text in a temporal order.  The text is displayed side by side with the keyframes.  In addition, ¶[0137] teaches the user being able to draw around the keyframes.)
display a plurality of time slots in a second display area of the display ,,, , each time slot corresponding to a particular period of time of the event; and  (Graham: Figs. 4-6 and ¶[0094]; Graham teaches displaying a timeline of the multimedia content which the user can select to retrieve the corresponding multimedia information.)
in response to a selection input from a user to select a time slot of the plurality of time slots, display along the first direction in the first display area one or more items of text data and one or more images of screenshot data corresponding to the time slot indicated by the selection input.  (Graham: Figs. 4-6 and ¶[0094]; Graham teaches displaying a timeline of the multimedia content which the user can select to retrieve the corresponding multimedia information.)

Barker and Graham are in the same field of endeavor as the present invention, as the references are directed to reviewing stored information that includes image and speech-to-text data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data that includes image and speech-to-text and displaying the data to the user as taught in Barker with displaying a plurality of drawings with the data displayed side by side as taught in Graham.  Barker already teaches displaying the data which includes screenshot data along with drawings and text converted from audio.  However, Barker does not explicitly teach displaying a plurality of drawings with text displayed side-by-side.  Graham provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker to include teachings of Graham because the combination would allow the user to quickly view the data.

Barker in view of Graham does not explicitly teach:
... and along a second direction perpendicular to the first direction ...

However, Voorhees teaches:
... and along a second direction perpendicular to the first direction ...  (Voorhees: col. 6, lines 66-67 to col 7, lines 1-9; Voorhees teaches the user manipulating a mouse on an X-Y axis to scroll images recorded from whiteboard.)

Voorhees is in the same field of endeavor as the present invention, since it is directed to recording and reviewing captured data.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data that includes image and speech-to-text and displaying the data to the user in a perpendicular manner which also includes a timeline of data as taught in Barker in view of Graham with the timeline presented horizontally as taught in Voorhees.  Barker in view of Graham already teaches displaying the data with the timeline in a perpendicular manner.  However, Barker in view of Graham does not explicitly teach the timeline presented horizontally.  Voorhees provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker and Graham to include teachings of Voorhees because the combination would allow the user to quickly view the desired data.




Regarding claim 2, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Barker further teaches:
wherein the content data further includes action item data representing an action item generated during the event, and the circuitry controls the display to display one or more images of the action item data, as the images of screenshot data.  (Barker: ¶[0093]; Barker teaches displaying drawing or sketch data, which may be interpreted as an action item.)




Regarding claim 3, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Barker further teaches:
wherein the circuitry receives from the server, a content generation time determined based on a time when generation of the content data starts or a time when generation of the content data ends for each content data, and the circuitry arranges the plurality of pieces of the text data and the plurality of drawings in the temporal order based on the content generation time.  (Barker: ¶[0069]; Barker teaches synchronizing all the data together, i.e. drawing, speech, etc…, and packaging it.  Fig. 5 and ¶[0093]-¶[0094] further teach playing the data on a timeline  and storing collaboration data on a timeline.  Fig. 9 and ¶[0109]-¶[0110] also teach presenting the speech-to-text transcript chronologically which the user may scroll.)

However, Barker does not explicitly teach displaying the plurality of drawings at once.  As stated above, Graham teaches this functionality.  




Regarding claim 4, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 3 (as cited above).

Barker further teaches:
wherein the content generation time for the plurality of pieces of the text data is determined based on a time when conversion from the audio data to the text data is completed, and the content generation time for the plurality of drawings is determined based on a time when the plurality of drawings are captured.  (Barker: ¶[0104]; Barker teaches processing speech and audio data as soon as it is received and immediately dispersing it.  Further, ¶[0093] teaches indicating the playback location on a timeline.  Accordingly, the images are presented in chronological order, based on when they were captured.)







Regarding claim 5, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Barker further teaches:
wherein the circuitry is further configured to control the display to display an indicator at a position corresponding to a point of time when playback of the content data starts, with respect to a total playback time of the event.  (Barker: Fig. 5 and ¶[0093]; Barker displays a playback cursor.)







Regarding claim 6, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 5 (as cited above).

Barker further teaches:
wherein in response to an instruction to move the position of the indicator, the circuitry controls the display to change display contents, so as to display one or more pieces of text data and one or more drawings that are each generated during a time period indicated by the moved position of the indicator.  (Barker: Fig. 5 and ¶[0093]; Barker displays a playback cursor and allows the user to stop, pause, rewind, or forward the recorded session.)




Regarding claim 7, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Barker further teaches:
wherein the information processing apparatus is an electronic whiteboard, and the circuitry is configured to generate the audio data from audio collected through a microphone during the event, and generate the plurality of drawings from a captured screen image of electronic whiteboard during the event, the captured screen image including at least an image drawn by the user during the event.  (Barker: ¶[0048] and ¶[0090]; Barker teaches using a microphone to capture audio.  ¶[0094] further teaches recording collaboration or whiteboarding sessions which includes presentation slides.)




Regarding claims 14 and 15, these claims recite a method that performs the function of the information processing apparatus of claims 1 and 2; therefore, the same rationale for rejection applies.




Regarding claim 18, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Graham further teaches:
wherein the plurality of drawings include at least a first drawing and a second drawing, the plurality of pieces of the text data include at least a first piece of the text data and a second piece of the text data, the circuitry controls the display to display the second drawing below the first drawing, and the circuitry controls the display to display the first piece of the text data side by side with the first drawing and the second piece of the text data side by side with the second drawing.  (Graham: Fig. 3; Graham teaches displaying keyframes and the associated text in a vertical timeline.)




Regarding claim 19, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Graham further teaches:
wherein the plurality of drawings include at least a first drawing and a second drawing, the first drawing was generated at a first time, the second drawing was generated at a second time after first time, and the circuitry is configured to control the display to display the first drawing, and then display the first drawing and the second drawing in the temporal order.  (Graham: Fig. 3; Graham teaches displaying keyframes and the associated text in a vertical timeline.)




Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Graham in view of Voorhees in view of Thapliyal (US 2016/0283586 A1) hereinafter known as Thapliyal.

Regarding claim 8, Barker in view of Graham in view of Voorhees further teaches the information processing apparatus of claim 1 (as cited above).

Barker further teaches:
A system comprising: the information processing apparatus of claim 1; and  (as cited above) 
the server for managing content data generated at a communication terminal, the server comprising second circuitry configured to: receive a content registration request from the communication terminal, the content registration request being transmitted from the communication terminal when content processing to be performed to generate content data is detected;  ... information on the content processing, in association with an event identifier identifying the event that has been held during when the content processing is detected; and in response to reception of an event identifier identifying a particular event from the information processing apparatus, obtain information on content processing during the particular event that is stored in association with the event identifier of the particular event.  (Barker: Fig. 6 and ¶[0102]; Barker teaches compiling packaged data and sending it to a server.)

While Baker teaches passing all the data to the web server, Baker does not explicitly teach that the data is stored on the web server.

(Thapliyal: Fig. 1 (106) and ¶[0023] and ¶[0045]; Thapliyal teaches distributing capture data to a server computing device with a memory.)

Barker, Graham, and Thapliyal are in the same field of endeavor as the present invention, as the references are directed to recording virtual sessions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data and passing it to a web server as taught in Barker in view of Graham with the web server storing that data in memory as taught in Thapliyal.  Barker already teaches sending data to a web server.  However, Barker does not explicitly teach the web server storing it.  Thapliyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker and Graham to include teachings of Thapliyal because the combination would allow further retrieval of the data.




Regarding claim 9, Barker in view of Graham in view of Voorhees in view of Thapliyal further teaches the system of claim 8 (as cited above).

Barker further teaches:
wherein the second circuitry of the server is configured to: determine a type of the content processing; obtain time information indicating a time when the content processing starts or a time when the content processing ends; and  (Barker: ¶[0097] and ¶[0102]; Barker teaches synchronizing the client device’s time and recording the speech-to-text content prior to passing it to the server.)
…

Thapliyal further teaches:
store, in the memory, the type of content processing and the time information for the content processing, as a part of the information on the content processing.  (Thapliyal: Fig. 1 (106) and ¶[0023] and ¶[0045]; Thapliyal teaches distributing capture data to a server computing device with a memory.)




Regarding claim 10, Barker in view of Graham in view of Voorhees in view of Thapliyal further teaches the system of claim 9 (as cited above).

Barker further teaches:
wherein the second circuitry of the server is further configured to generate screen data for display at the information processing apparatus, based on the information on the content processing, and transmit the screen data to the information processing apparatus.  (Barker: ¶[0087] and ¶[0092]; Barker teaches retrieving the data from the server for viewing the saved whiteboarding data.)




Regarding independent claim 11, Barker teaches a system that performs the function of the apparatus of claim 1; therefore, the same rationale for rejection applies.  In addition, Thapliyal explicitly teaches a memory on a web server for storage.  (Thapliyal: Fig. 1 (106) and ¶[0023] and ¶[0045]; Thapliyal teaches distributing capture data to a server computing device with a memory.)
Barker, Graham, Voorhees, and Thapliyal are in the same field of endeavor as the present invention, as the references are directed to recording virtual sessions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data and passing it to a web server as taught in Barker in view of Graham with the web server storing that data in memory as taught in Thapliyal.  Barker already teaches sending data to a web server.  However, Barker does not explicitly teach the web server storing it.  Thapliyal provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker and Graham to include teachings of Thapliyal because the combination would allow further retrieval of the data.



Regarding claim 12, Barker in view of Graham in view of Voorhees in view of Thapliyal further teaches the system of claim 11 (as cited above).

Barker further teaches:
wherein the first circuitry of the server is configured to generate screen data for display at the information processing apparatus based on the obtained information on the content data of the particular event, and transmit the screen data to the information processing apparatus, and the screen data causes the information processing apparatus to display the plurality of pieces of the text data and the plurality of drawings.  (Barker: ¶[0087] and ¶[0092]; Barker teaches retrieving the data from the server for viewing the saved whiteboarding data.)



Regarding claim 13, Barker in view of Graham in view of Voorhees in view of Thapliyal further teaches the system of claim 11 (as cited above).

Barker further teaches:
further comprising: a communication terminal configured to generate the content data during the event, and transmit the content data to the server.  (Barker: ¶[0097] and ¶[0102]; Barker teaches synchronizing the client device’s time and recording the speech-to-text content prior to passing it to the server.)



Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Graham in view of Voorhees in view of Li (US 2016/0349928 A1) hereinafter known as Li.

Regarding claim 16, Barker in view of Graham in view of Voorhees further teaches the method of claim 14 (as cited above).

Barker further teaches:
further comprising: receiving authentication information of the user; and displaying, on the display, a list of events that the user has participated each obtained using the authentication (Li: ¶[0043]; Li teaches the user logging in to see all the captured active windows.)

Barker, Graham, and Li are in the same field of endeavor as the present invention, as the references are directed to recording virtual sessions.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine a method of capturing whiteboard session data that includes screenshots as taught in Barker with further retrieving the saved screenshots upon user authentication as taught in Li.  Barker already teaches capturing screenshots.  However, Barker does not explicitly teach retrieving the saved screenshots upon user authentication.  Li provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Barker and Graham to include teachings of Li because the combination would allow specific users to retrieve their data.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142